MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                               Dec 09 2020, 8:50 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. O’Connor                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Conner R. Dickerson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Antonio R. Jones,                                        December 9, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-771
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1808-MR-26095



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020                  Page 1 of 7
[1]   Following a bench trial, Antonio R. Jones appeals his conviction for murder, a

      felony. His sole claim is that the State failed to sufficiently rebut his claim of

      sudden heat and that, therefore, his conviction should be reduced to voluntary

      manslaughter, a Level 2 felony.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Christina Guerrero is Jones’s mother, and Roberto Cisneros, Guerreo’s

      longtime boyfriend, is the victim in this case. Jones and Cisneros were also

      friends. The three regularly spent time together.


[4]   On the evening of August 5, 2018, they gathered at the home of Jennifer Reed

      and David Ezell on Harlan Street in Indianapolis. Daniel Reed, Jennifer’s son

      and Cisneros’s good friend, was also present. The group socialized and played

      video games, and some of them – including Guerrero, Cisneros, and Jones –

      used methamphetamine. All appeared to be in good spirits that night, except

      Guerrero and Cisneros were bickering with each other throughout, which was

      not uncommon for them. She was argumentative with Cisneros, who appeared

      agitated and expressed a desire to go home several times.


[5]   At some point, several members of the group left and went to Cisneros’s

      cousin’s home. They all returned a short while later. Guerrero remained in her

      car, as everyone else went back inside the Harlan Street residence. Guerrero

      eventually called Jennifer’s phone after 1:00 a.m. Cisneros told Jennifer not to


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020   Page 2 of 7
      answer and stated, “I know what she wants…. I’ll go out there in a minute, and

      we’ll go to the gas station.” Transcript Vol. II at 48. After he went out to the

      car, he and Guerrero began arguing loudly. From inside the residence, Jennifer

      could hear Guerrero yell several times, “you’re jealous of my son.” Id. at 49.


[6]   A few minutes later, while the argument continued inside the car, Guerrero

      called Jennifer and asked her to send out Jones to leave. Seemingly frustrated,

      Jones gathered his belongings with the help of Daniel. Jones carried his bag

      and rifle 1 and got into the backseat of the car behind Guerrero, who was in the

      driver seat. Cisneros was in the front passenger seat. Daniel placed Jones’s

      gaming console in the trunk and then turned to walk toward the house, where

      Jennifer stood in the doorway.


[7]   Cisneros turned around to face Jones and yelled at him, in a “high-pitched

      pissed off voice,” to get out of the car. Id. at 86. Jones then proceeded to raise

      his rifle and begin shooting Cisneros. Daniel and Jennifer screamed for Jones

      to stop shooting. Jones paused for a brief second, and then shot again. In all,

      Cisneros was struck five times with gunshots, including to the left side of his

      back, the side of his chest, his neck, his right arm, and his left hand.


[8]   Guerrero exited the car and ran to open the passenger door, as Cisneros

      stumbled out and fell face down to the ground in a puddle of blood about




      1
       Jones commonly carried a pistol with him, but he had obtained this rifle in the last week. No one else was
      armed that night.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020                  Page 3 of 7
       twenty feet away. Guerrero repeatedly cried to Jones, exclaiming that he hurt

       Cisneros and asking why he did it. Jones replied, “F*ck that n*gga.” Id. at 53.

       As he held the rifle at his side, Jones screamed at Guerrero, “Quit hollering my

       name out loud.” Id. at 31. He ordered her back into the car, and they then

       sped away. Ezell and Daniel began CPR on Cisneros, as Jennifer called 911.

       Cisneros died from his injuries. Jennifer and Ezell spoke with officers at the

       scene but did not initially identify Jones as the shooter, as they feared

       retaliation. Hours later, however, they identified him.


[9]    On August 9, 2019, the State charged Jones with murder, and he was arrested

       about two weeks later. Jones provided a voluntary statement to police, in

       which he indicated that he never owned a rifle and that a man named Fish or

       Blackfish shot Cisneros from outside the car that night.


[10]   Jones waived his right to a jury trial, and the bench trial was held over two days

       in February 2020. David, Jennifer, and Ezell testified as eyewitnesses for the

       State. Jones testified in his own defense and admitted to shooting and killing

       Cisneros. Jones claimed that during the argument Cisneros reached back for

       the rifle on Jones’s lap and then they “tussled for it for a little bit.” Id. at 211.

       Jones testified that he was “[t]errified” when he pulled the trigger and that he

       did not remember pulling it multiple times. Id. at 212. Guerrero did not testify.


[11]   The trial court found Jones guilty of murder. The court expressly rejected

       Jones’s claim that he acted under sudden heat, finding “[his] story not

       credible.” Id. at 237. The court explained in part:


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020   Page 4 of 7
               Defendant said there was a struggle over the gun and the gun
               went off. He didn’t say I intended to shoot him. He said the gun
               went off. And didn’t even own up to a shooting, an intentional
               shooting. The Court has to bear that in mind after the [sic]
               defendant’s version is that after fleeing from the scene after
               shooting his friend after hiding out, after lying to the police, and
               then trying to tell an entirely different story on the stand, that
               he’s credible; and the Court doesn’t find that he is credible. No
               one will really know what happened other than [those] in the
               car…. But, and it’s the most likely explanation as far as the Court
               is concerned is that I just simply have a young man that’s riding
               around with a gun that’s loaded, carrying it wherever he is, and
               has methamphetamine and does something stupid. And
               voluntary intoxication is not a defense to doing something
               stupid. It’s not a defense to murder.

       Id. at 237. Thereafter, on March 4, 2020, the trial court sentenced Jones to

       fifty-eight years in the Indiana Department of Correction. Jones now appeals.


                                           Discussion & Decision


[12]   Relying on his own testimony, Jones argues that the State failed to rebut the

       evidence he presented of sudden heat. Specifically, he notes that when he

       entered the car, “his mother and her angry, drug-addled, boyfriend, Roberto

       Cisneros, where [sic] arguing.” Appellant’s Brief at 8. Cisneros, according to

       Jones, reached for the rifle, which caused Jones to become terrified and shoot

       him. The difficulty with Jones’s appellate argument is that the trial court found

       his self-serving testimony to be incredible.


[13]   It is well established that we cannot reweigh evidence or assess witness

       credibility when reviewing the sufficiency of the evidence, as those matters are


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020   Page 5 of 7
       reserved exclusively for the trier of fact. See Brantley v. State, 91 N.E.3d 566, 570

       (Ind. 2018), cert. denied (2019). Thus, we consider only the evidence and

       reasonable inferences supporting the conviction and will affirm if probative

       evidence supports each element of the crime beyond a reasonable doubt. Id.


[14]   Sudden heat is a mitigating factor that reduces what otherwise would be murder

       to voluntary manslaughter. See Ind. Code § 35-42-1-3. “Sudden heat exists

       when a defendant is ‘provoked by anger, rage, resentment, or terror, to a degree

       sufficient to obscure the reason of an ordinary person, prevent deliberation and

       premeditation, and render the defendant incapable of cool reflection.’”

       Brantley, 91 N.E.3d at 572 (quoting Isom v. State, 31 N.E.3d 469, 486 (Ind. 2015)

       (internal citation omitted)). “[O]nce the issue of sudden heat has been injected

       into the case, the burden is on the State to negate its existence.” Bane v. State,

       587 N.E.2d 97, 100 (Ind. 1992). It is then up to the trier of fact to decide

       whether the evidence constitutes sudden heat sufficient to warrant a conviction

       for voluntary manslaughter. Brantley, 91 N.E.3d at 572.


[15]   Here, the evidence favorable to the conviction reveals that Jones entered the car

       with a loaded rifle during an ongoing argument between his mother and

       Cisneros. When Cisneros angrily began yelling at Jones and demanded that he

       get out of the car, Jones raised the rifle and started shooting Cisneros, who was

       unarmed. Jennifer and Daniel screamed from outside for him to stop shooting.

       Jones paused momentarily and then shot Cisneros again. Cisneros was shot by

       Jones a total of five times, including in the back. Immediately after the

       shooting, Guerrero hurried out of the car and pleaded with Jones to tell her

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020   Page 6 of 7
       why he hurt Cisneros, to which Jones responded, “F*ck that n*gga.” Transcript

       Vol. II at 53. Jones also demanded that Guerrero stop saying his name out loud

       and that she get back in the car. The two then sped away as others ran to

       Cisneros’s aid.


[16]   It was well within the trial court’s province, as trier of fact, to consider whether

       Jones experienced terror and had the sudden impetus to kill. See Brantley, 91

       N.E.3d at 572. Indeed, “[e]xistence of sudden heat is a classic question of

       fact[.]” Fisher v. State, 671 N.E.2d 119, 121 (Ind. 1996). Further, it was the trial

       court’s job to assess Jones’s credibility and determine, in light of the evidence

       presented, whether to believe Jones’s story. See Brantley, 91 N.E.3d at 573

       (citing Harris v. State, 382 N.E.2d 913, 915 (Ind. 1978) (finding a jury must

       consider the parties’ viewpoints and relevant facts, but it is not required to

       believe one side’s evidence)). The trial court did not believe Jones, and we will

       not second guess that decision. Based on the evidence, including that Jones

       fired several shots and continued firing after a brief pause despite pleas from

       friends at the scene for him to stop, the trial court reasonably could have found

       Jones guilty of murder beyond a reasonable doubt.


[17]   Judgment affirmed.


       Mathias, J. and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-771 | December 9, 2020   Page 7 of 7